 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   RODNEY BARNO,                                 Case No. 1:18-cv-01387-LJO-EPG (PC)
11                 Plaintiff,                      ORDER DISCHARGING ORDER FOR
                                                   PLAINTIFF TO SHOW CAUSE WHY CASE
12         v.                                      SHOULD NOT BE DISMISSED AS BARRED
                                                   BY RES JUDICATA
13   C. FRAZIER, et al.,
                                                   (ECF NO. 7)
14                Defendants.
15
16          Rodney Barno (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

18          On October 9, 2018, Plaintiff filed the complaint commencing this action. (ECF No. 1).

19   Plaintiff alleges that he was issued a false Rule Violation Report (“RVR”) for delaying a peace

20   officer in the performance of his duty by refusing to accept a compatible cellmate. Plaintiff

21   was denied due process because Defendants did not follow their rules and procedures. Plaintiff

22   was found guilty of the RVR by defendant Frazier on March 5, 2016.

23          In addition to reviewing the complaint in this case, the Court reviewed Barno v. Lopez,

24   E.D. CA, Case Number 1:16-cv-00576. It appeared that Plaintiff asserted a claim based on the

25   same allegedly false RVR, including allegations that C. Frazier found Plaintiff guilty of the

26   false RVR on March 5, 2016, and that defendant Frazier violated Plaintiff’s due process rights.

27   Plaintiff voluntarily dismissed Case No. 1:16-cv-00576 with prejudice, and the case was

28   closed. (Case No. 1:16-cv-00576, ECF Nos. 23 & 24).

                                                      1
 1           As it appeared from this Court’s review of the two cases that Plaintiff already filed an
 2   action challenging the false RVR, which he dismissed with prejudice, the Court ordered
 3   Plaintiff to show cause why this case should not be dismissed as barred by the doctrine of res
 4   judicata. (ECF No. 7).
 5           On March 8, 2019, Plaintiff filed his response to the order to show cause. (ECF No.
 6   10). Plaintiff argues that res judicata does not apply because in his prior case he brought a
 7   First Amendment retaliation claim against defendant Frazier, while he is now bringing a due
 8   process claim against defendant Frazier. Moreover, the claim in this case arises from a
 9   “significantly different set of facts.”
10           In light of Plaintiff’s response, the Court will discharge the order to show cause.
11   Plaintiff has stated a response, which requires further consideration. By discharging this order
12   to show cause, Defendants are not precluded from raising the affirmative defense of res
13   judicata. The Court is only holding at this time that it will not dismiss the case based on res
14   judicata without further information and consideration.
15           Accordingly, IT IS HEREBY ORDERED that the order to show cause issued on
16   February 22, 2019 (ECF No. 7), is DISCHARGED.
17
     IT IS SO ORDERED.
18
19
         Dated:     March 14, 2019                              /s/
20                                                        UNITED STATES MAGISTRATE JUDGE

21
22
23
24
25
26
27
28

                                                      2
